      Case 6:20-cv-00982-ADA Document 29 Filed 06/02/21 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A
BRAZOS LICENSING AND
DEVELOPMENT,
          Plaintiff,                           6:20-cv-00980-ADA
                                               6:20-cv-00981-ADA
v.                                             6:20-cv-00982-ADA

CANON, INC.,
          Defendant.


CANON, INC.,


     Third- Party Plaintiff,                   6:20-cv-00980-ADA

v.

NXP USA, INC.,
     Third-Party Defendant.



                               SCHEDULING ORDER
          Case 6:20-cv-00982-ADA Document 29 Filed 06/02/21 Page 2 of 6




            Deadline                                           Item

    May 12, 2021                Plaintiff serves preliminary1 infringement contentions in the
    [7 days before CMC]         form of a chart setting forth where in the accused product(s)
                                each element of the asserted claim(s) are found. Plaintiff shall
                                also identify the earliest priority date (i.e. the earliest date of
                                invention) for each asserted claim and produce: (1) all
                                documents evidencing conception and reduction to practice for
                                each claimed invention, and (2) a copy of the file history for
                                each patent in suit.

    May 26, 2021                WSOU Investments, LLC and Canon, Inc. (collectively the
    [2 weeks after CMC]         “Parties”) shall submit an agreed Scheduling Order. If the
                                Parties cannot agree, the parties shall submit a separate Joint
                                Motion for entry of each Order briefly setting forth their
                                respective positions on items where they cannot agree. Absent
                                agreement of the parties, the Plaintiff shall be responsible for
                                the timely submission of this and other Joint filings.

    July 7, 2021                Defendant serves preliminary invalidity contentions in the form
    [7 weeks after CMC]         of (1) a chart setting forth where in the prior art references each
                                element of the asserted claim(s) are found, (2) an identification
                                of any limitations the Defendant contends are indefinite or lack
                                written description under section 112, and (3) an identification
                                of any claims the Defendant contends are directed to ineligible
                                subject matter under section 101. Defendant shall also produce
                                (1) all prior art referenced in the invalidity contentions, (2)
                                technical documents, including software where applicable,
                                sufficient to show the operation of the accused product(s), and
                                (3) summary, annual sales information for the accused
                                product(s) for the two years preceding the filing of the
                                Complaint, unless the parties agree to some other timeframe.


    July 14, 2021                Parties exchange claim terms for construction.
    [9 weeks after CMC]
    July 21, 2021                Parties exchange proposed claim constructions.
    [11 weeks after CMC]

1
   The Parties may amend preliminary infringement contentions and preliminary invalidity
contentions without leave of court so long as counsel certifies that it undertook reasonable efforts
to prepare its preliminary contentions and the amendment is based on material identified after those
preliminary contentions were served, and should do so seasonably upon identifying any such
material. Any amendment to add patent claims requires leave of court so that the Court can address
any scheduling issues.
           Case 6:20-cv-00982-ADA Document 29 Filed 06/02/21 Page 3 of 6




    July 28, 2021                  Parties disclose extrinsic evidence. The parties shall disclose
    [12 weeks after CMC]           any extrinsic evidence, including the identity of any expert
                                   witness they may rely upon with respect to claim construction
                                   or indefiniteness. With respect to any expert identified, the
                                   parties shall identify the scope of the topics for the witness’s
                                   expected testimony.2 With respect to items of extrinsic
                                   evidence, the parties shall identify each such item by
                                   production number or produce a copy of any such item if not
                                   previously produced.

    July 28, 2021                  Deadline to meet and confer to narrow terms in dispute and
    [13 weeks after CMC]           exchange revised list of terms/constructions.

    August 4, 2021                 Plaintiff files Opening claim construction brief, including any
    [14 weeks after CMC]           arguments that any claim terms are not indefinite.

    August 25, 2021                Defendant files Responsive claim construction brief.
    [17 weeks after CMC]
    September 8, 2021              Plaintiff files Reply claim construction brief.
    [19 weeks after CMC]
    September 23, 2021             Defendant files a Sur-Reply claim construction brief.
    [21 weeks after CMC]
    September 29, 2021             Parties submit Joint Claim Construction Statement.
    [3 business days after
    submission of sur-reply]       See General Issues Note #9 regarding providing copies of the
                                   briefing to the Court and the technical adviser (if appointed).

    October 1, 2021                Parties submit optional technical tutorials to the Court and
    [22 weeks after CMC            technical adviser (if appointed).3
    (but at least 10 days before
    Markman hearing)]
    October 7, 2021                Markman Hearing at 9:30 a.m. (1.5 hours)
    [23 weeks after CMC ]



    October 6, 2021                Fact Discovery opens; deadline to serve Initial Disclosures per
    [1 business day after          Rule 26(a).
    Markman hearing]

2
 Any party may utilize a rebuttal expert in response to a brief where expert testimony is relied
upon by the other party.
3
  The Parties should contact the law clerk to request a Box link so that the party can directly upload
the file to the Court’s Box account.
      Case 6:20-cv-00982-ADA Document 29 Filed 06/02/21 Page 4 of 6




October 26, 2021           Deadline to add parties.
[6 weeks after Markman
hearing]
November 9, 2021           Deadline to serve Final Infringement and Invalidity
[8 weeks after Markman     Contentions. After this date, leave of Court is required for any
hearing]                   amendment to Infringement or Invalidity contentions.

                           This deadline does not relieve the Parties of their obligation to
                           seasonably amend if new information is identified after initial
                           contentions.
January 4, 2022            Deadline to amend pleadings. A motion is not required unless
[16 weeks after Markman    the amendment adds patents or patent claims. (Note: This
hearing]                   includes amendments in response to a 12(c) motion.)

March 15, 2022             Deadline for the first of two meet and confers to discuss
[26 weeks after Markman]   significantly narrowing the number of claims asserted and prior
                           art references at issue. Unless the Parties agree to the
                           narrowing, they are ordered to contact the Court’s Law Clerk
                           to arrange a teleconference with the Court to resolve the
                           disputed issues.

April 12, 2022             Close of Fact Discovery.
[30 weeks after Markman
hearing]
May 24, 2022               Opening Expert Reports.
[31 weeks after Markman
hearing]
July 5, 2022               Rebuttal Expert Reports.
[35 weeks after Markman
hearing]
July 26, 2022              Close of Expert Discovery.
[38 weeks after Markman
hearing]
August 2, 2022             Deadline for the second of two meet and confers to discuss
[39 weeks after Markman    narrowing the number of claims asserted and prior art
hearing]                   references at issue to triable limits. To the extent it helps the
                           Parties determine these limits, the Parties are encouraged to
                           contact the Court’s Law Clerk for an estimate of the amount of
                           trial time anticipated per side. The Parties shall file a Joint
                           Report within 5 business days regarding the results of the meet
                           and confer.

August 9, 2022             The Parties shall file a Joint Report within 5 business days
                           regarding the results of the meet and confer.
       Case 6:20-cv-00982-ADA Document 29 Filed 06/02/21 Page 5 of 6




August 16, 2022              Dispositive motion deadline and Daubert motion deadline.
[40 weeks after Markman
hearing]                     See General Issues Note #9 regarding providing copies of the
                             briefing to the Court and the technical adviser (if appointed).

August 30, 2022              Oppositions to dispositive motions and Daubert motions.

September 6, 2022            Replies in support of dispositive motions and Daubert motions.


September 13, 2022           Serve Pretrial Disclosures (jury instructions, exhibits lists,
[42 weeks after Markman      witness lists, discovery and deposition designations).
hearing]
September 27, 2022           Serve objections to pretrial disclosures/rebuttal disclosures.
[44 weeks after Markman
hearing]
October 4, 2022              Serve objections to rebuttal disclosures and File Motions in
[45 weeks after Markman      limine.
hearing]
October 11, 2022             File Joint Pretrial Order and Pretrial Submissions (jury
[46 weeks after Markman      instructions, exhibits lists, witness lists, discovery and
hearing]                     deposition designations); file oppositions to motions in limine.

October 18, 2022             File Notice of Request for Daily Transcript or Real Time
[47 weeks after Markman      Reporting. If a daily transcript or real time reporting of court
hearing]                     proceedings is requested for trial, the party or parties making
                             said request shall file a notice with the Court and e-mail the
                             Court Reporter, Kristie Davis at kmdaviscsr@yahoo.com


                             Deadline to meet and confer regarding remaining objections
                             and disputes on motions in limine.

October 31, 2022             File joint notice identifying remaining objections to pretrial
[3 business days before      disclosures and disputes on motions in limine.
Final Pretrial Conference]
November 3, 2022             Final Pretrial Conference. The Court expects to set this date at
[49 weeks after Markman      the conclusion of the Markman Hearing.
hearing (or as soon as
practicable)]
November 14, 2022            Jury Selection/Trial. The Court expects to set these dates at the
[52 weeks after Markman      conclusion of the Markman Hearing.
hearing (or as soon as
practicable)]
       Case 6:20-cv-00982-ADA Document 29 Filed 06/02/21 Page 6 of 6




SIGNED this   1st            June
                    day of ____________2021.



                                       ___________________________________
                                       ALAN D. ALBRIGHT
                                       UNITED STATES DISTRICT JUDGE
